Case 9:19-cv-81538-RKA Document 12 Entered on FLSD Docket 04/30/2020 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 19-81538-CIV-ALTMAN/Reid

  BRADLEY DORMAN,

         Plaintiff,
  v.

  PALM BEACH COUNTY, et al.,

        Defendants.
  _________________________________________/

                                             ORDER

         The Plaintiff, Bradley Dorman (“Dorman”), filed this action pro se and in forma pauperis

  under 42 U.S.C. § 1983. In his Amended Complaint [ECF No. 8], Dorman alleges that the

  Defendants—Palm Beach County, the Palm Beach County Sheriff’s Office, the City of Lake Park,

  and Linda Hoffman, his former landlord—violated his constitutional rights by evicting him

  without proper notice.

         United States Magistrate Judge Lisette M. Reid issued a Report and Recommendation

  [ECF No. 9] (the “R&R”), in which she concluded that Dorman’s Amended Complaint is a shotgun

  pleading that fails to state a plausible claim for relief.1 Judge Reid thus recommended that the

  Court dismiss this case. Dorman timely objected [ECF No. 11] (the “Objection”). For the reasons

  set out below, the Court now ADOPTS the R&R and DISMISSES Dorman’s Amended

  Complaint without prejudice.2




  1
    Because Dorman is a prisoner proceeding in forma pauperis, Judge Reid screened the complaint
  under 28 U.S.C. §§ 1915(e)(2)(b), 1915A.
  2
    The Court has reviewed Dorman’s Amended Complaint de novo.
Case 9:19-cv-81538-RKA Document 12 Entered on FLSD Docket 04/30/2020 Page 2 of 8



                                              ANALYSIS

        A. Shotgun Pleadings

         Dorman’s Amended Complaint is a shotgun pleading. To comply with federal pleading

  standards, a complaint “must contain . . . a short and plain statement of the claim showing that the

  pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). The Federal Rules also require plaintiffs to

  “state [their] claims . . . in numbered paragraphs, each limited as far as practicable to a single set

  of circumstances.” FED. R. CIV. P. 10(b).

         As the Eleventh Circuit has explained, a complaint is a shotgun pleading if it:

         (1) contains multiple counts where each count adopts the allegations of all
         preceding counts; (2) is replete with conclusory, vague, and immaterial facts not
         obviously connected to any particular cause of action; (3) fails to separate into a
         different count each cause of action; or (4) asserts multiple claims against multiple
         defendants without specifying which defendant is responsible for which act.

  See Embree v. Wyndham Worldwide Corp., 779 F. App’x 658, 662 (11th Cir. 2019).

         All shotgun pleadings share two characteristics in common: First, they “fail to one degree

  or another, and in one way or another, to give the defendants adequate notice of the claims against

  them and the grounds upon which each claim rests.” Weiland v. Palm Beach Cty. Sheriff’s Office,

  792 F.3d 1313, 1323 (11th Cir. 2015). Second, they “waste scarce judicial resources, inexorably

  broaden the scope of discovery, wreak havoc on appellate court dockets, and undermine the

  public’s respect for the courts.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir.

  2018) (internal quotation marks omitted).

         Dorman’s entire complaint consists (essentially) of two sentences. The first reads: “All

  defendants acted not in accordance to Florida statute 83.05, 83.14, and 83.20 when proper due

  notice was not given during eviction.” Am. Compl. at 4. The second avers: “Landlord evicted

  premise and plaintiff lost possession[s] in said property [without] proper due notice in accordance

  with Florida statute 83.05 and U.S. Constitutional Amendment 14.” Id. at 5–6. These allegations

  are, for several reasons, inadequate.

                                                    2
Case 9:19-cv-81538-RKA Document 12 Entered on FLSD Docket 04/30/2020 Page 3 of 8



         First, the Amended Complaint is “vague” and “conclusory.” Embree, 779 F. App’x at 662.

  While Dorman claims that the Defendants failed to provide “proper due notice,” he does not say

  what “proper due notice” means. Did the Defendants provide deficient notice? Untimely notice?

  No notice at all? Dorman does not say. Nor does Dorman give the Defendants even the slightest

  hint as to who did what and when or why or how. By way of example, Dorman does not explain

  who evicted him from the property, what interest (if any) he had in the property, why he was

  evicted from the property, or whether he even lived at the property at all. And, while Dorman

  alludes obliquely to several provisions of Florida law that generally set out a landlord’s rights

  when a tenant defaults, Dorman does not explain how these provisions are implicated here. Given

  these deficiencies, Dorman’s complaint is so “vague and ambiguous” as to leave the Defendants

  in the position of having to “guess as to . . . the facts upon which [Dorman] rel[ies] in support” of

  his claim. Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1358 (11th Cir. 2018); see also Holbrook

  v. Castle Key Ins. Co., 405 F. App’x 459, 460 (11th Cir. 2010) (affirming the district court’s

  dismissal of a complaint when the allegations were “vague and ambiguous—leaving the reader to

  guess at precisely what the plaintiff [is] claiming”).

         Second, compounding the issue, Dorman does not even begin to explain how three of the

  four defendants—Palm Beach County, the Palm Beach County Sheriff’s Office, or the City of

  Lake Park—have anything to do with this case. Initially, Dorman alleges that “[a]ll” Defendants

  evicted him without proper notice. See Am. Compl. at 4. But, later, Dorman avers only that his

  landlord evicted him without proper notice. See id. at 6. In any event, in his only allegation against

  the municipal Defendants, Dorman groups them together—along with his landlord—and treats

  them all as one, thereby launching “claims against multiple defendants without specifying which

  defendant is responsible for which act.” Embree, 779 F. App’x at 662. This he plainly may not do.

  See, e.g., Auto. Alignment & Body Serv., Inc. v. State Farm Mut. Auto. Ins. Co., 953 F.3d 707, 732



                                                    3
Case 9:19-cv-81538-RKA Document 12 Entered on FLSD Docket 04/30/2020 Page 4 of 8



  (11th Cir. 2020) (noting that “group allegations . . . constitute shotgun pleading because they fail

  to give any defendant fair notice of the allegations against it”).

          To be sure, Dorman’s Amended Complaint may not be the “paradigmatic” shotgun

  pleading, consisting of sprawling pages of endless, loosely-related allegations. See, e.g., Vibe

  Micro, 878 F.3d at 1293–94 (dismissing a 70-page complaint that was replete with “duplicative,”

  “wholly conclusory,” and “mostly incoherent” allegations). Nonetheless, his complaint presents

  the very problems the shotgun pleading doctrine is intended to avoid: First, by making a single

  accusation against all Defendants—without any detail about what any individual Defendant did—

  the Amended Complaint fails to give the Defendants “adequate notice of the claims against them.”

  Weiland, 792 F.3d at 1323. Second, because Dorman failed to provide even the most basic factual

  development, the Court is left to speculate as to whether Dorman might—someday—have a

  legitimate claim. And forcing the Court to divine what happened—or what rights Dorman might

  have—is precisely the kind of drain on “judicial resources” that the “shotgun pleading” doctrine

  means to forestall. See Vibe Micro, 878 F.3d at 1295.

         B. The Complaint Fails To State a Claim

          The Amended Complaint also fails to state a plausible claim on which relief can be granted.

  Because Dorman is proceeding in forma pauperis, this Court “must dismiss [the] case . . . if the

  [C]ourt determines that the complaint fails to state a claim on which relief may be granted.” See

  Wright v. Miranda, 740 F. App’x 692, 694 (11th Cir. 2018) (citing 28 U.S.C. §§ 1915A(b)(1),

  1915(e)(2)(B)(ii)). To state a viable claim, a complaint must contain “sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

  662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). While a plaintiff

  need not set out “detailed factual allegations,” a complaint will not suffice if it “tenders naked

  assertions devoid of further factual enhancement.” Id. (internal alterations and quotation marks



                                                      4
Case 9:19-cv-81538-RKA Document 12 Entered on FLSD Docket 04/30/2020 Page 5 of 8



  omitted). Under these standards, Dorman’s Amended Complaint—which lacks any factual

  averments—is plainly deficient as to each of the Defendants.3

         To begin with, Dorman fails to state a claim against the municipal Defendants: Palm Beach

  County, the Palm Beach County Sheriff’s Office, and the City of Lake Park. When, as here, a

  plaintiff seeks to recover from a municipal entity—such as a city, county, or sheriff’s office—the

  plaintiff must show that his injury was caused by an official “policy or custom.” See Monell v.

  Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). His failure to do so is dispositive. In Grider v.

  Cook, for example, the Eleventh Circuit affirmed the dismissal of a plaintiff’s claim against

  Broward County and the Broward County Sheriff’s Office because—although the plaintiff did

  allege that the “defendants’ conduct was the product of an official policy or unofficial custom”—

  he did not “provide any specific facts about any policy or custom that resulted in his alleged

  constitutional deprivation.” See Grider v. Cook, 522 F. App’x 544, 547–48 (11th Cir. 2013).

         Dorman does not even allege that his claimed constitutional deprivation resulted from any

  policy or custom. And he certainly provides no “specific facts” to suggest that his alleged

  deprivation of “proper due notice” resulted from an official policy or custom of either Palm Beach

  County, the Palm Beach County Sheriff’s Office, or the City of Lake Park. Instead, Dorman’s

  Amended Complaint reads as a wrongful eviction suit turned constitutional challenge. For these

  reasons, Dorman fails to state a plausible claim under § 1983 against the three municipal

  Defendants. See, e.g., Gurrera v. Palm Beach Cty. Sheriff’s Office, 657 F. App’x 886, 893 (11th

  Cir. 2016) (affirming the dismissal of a claim against the Palm Beach County Sheriff’s Office

  when the plaintiff “fail[ed] to allege a custom or policy that would justify liability under Monell”).

         And Dorman’s claim against the only remaining defendant—his landlord—fares no better.

  In general, “[p]rivate conduct is not actionable under § 1983; rather, to state a claim for relief, the


  3
   The following are by way of example only and are not intended as an exhaustive list of the
  Amended Complaint’s deficiencies.
                                                    5
Case 9:19-cv-81538-RKA Document 12 Entered on FLSD Docket 04/30/2020 Page 6 of 8



  alleged deprivation of a constitutional right must occur ‘under color of state law.’” Shell v. Foulkes,

  362 F. App’x 23, 27 (11th Cir. 2010). In certain circumstances, however, courts will attribute the

  actions of private individuals to the state. The Eleventh Circuit has identified three tests to help

  lower courts determine when private conduct should be so attributed—the public function test, the

  state compulsion test, and the nexus/joint action test:

         The public function test is satisfied when private actors perform a function that is
         traditionally the exclusive prerogative of the state. The state compulsion test is
         met when the government has coerced or at least significantly encouraged the acts
         alleged to be unconstitutional. The nexus/joint action test is met when the state
         and the private party are in such a position of interdependence that the alleged
         conduct constitutes a joint action.

  See Martinez v. Ashtin Leasing, Inc., 417 F. App’x 883, 885 (11th Cir. 2011) (emphasis added).

         These tests do not help Dorman here: Property rental is not a function traditionally within

  the exclusive purview of the state; Dorman has not suggested that the government forced—or

  otherwise encouraged—his landlord to evict him; and there is no evidence of any connection

  between his landlord and the state.4 See Clark v. Dalland Properties, LP, 2013 WL 12304826, at

  *2 (S.D. Fla. Oct. 22, 2013) (applying the three tests and finding no state action in § 1983

  complaint by tenant against private landlord).

         In Shell v. Foulkes, as here, a tenant sued his landlord, alleging that the landlord “had

  wrongfully terminated his lease . . . and then evicted him.” 362 F. App’x at 27. On appeal, the

  Eleventh Circuit held that the tenant failed to state a viable claim under § 1983, because the

  “complaint did not allege that the [government] played any role in the termination of [the tenant’s]


  4
    In his claim for relief, Dorman says: “Actual damages for private party in symbiotic relationship
  with stat[e] actors.” Am Compl. at 6. It is not clear what Dorman intended to communicate here.
  But, even if this sentence alleged that his landlord was in a “symbiotic relationship” with state
  actors, it would still fail to state a claim because legal conclusions “masquerading as facts will not
  prevent dismissal.” Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004)
  (quoting Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002)); see also
  Iqbal, 556 U.S. at 678 (“[T]he tenet that a court must accept as true all of the allegations contained
  in a complaint is inapplicable to legal conclusions.”).
                                                    6
Case 9:19-cv-81538-RKA Document 12 Entered on FLSD Docket 04/30/2020 Page 7 of 8



  lease or [the tenant’s] eviction, much less a pervasive role such that it could be said the State was

  responsible for [the tenant’s] eviction.” Id. This was so, the court said, even though the tenant in

  Shell was a resident of Section 8 public-subsidized housing. Id. Dorman has not indicated even

  that much. Because the Amended Complaint alleges no state action, it states no claim under §

  1983.

                                                   ***

          After Dorman filed his initial complaint, Judge Reid entered an order that detailed its

  deficiencies and warned the Plaintiff as follows: the “Plaintiff should be given leave to file a final

  Amended Complaint . . . , before it is dismissed, so he may attempt to cure the deficiencies, if

  possible.” See [ECF No. 7] at 2. While this Court is mindful that “[p]ro se pleadings generally are

  held to less stringent standards than counseled briefs,” Smith v. Fla. Dep’t of Corr., 318 F. App’x

  726, 727 (11th Cir. 2008), Dorman’s Amended Complaint is woefully deficient and wholly fails

  to correct the deficiencies Judge Reid identified. See Wright v. Miranda, 740 F. App’x 692, 694

  (11th Cir. 2018) (“A pro se pleading is liberally construed, but it still must suggest that there is

  some factual support for a claim.”). Dismissal is therefore appropriate.5

          For the foregoing reasons, the Court hereby ORDERS AND ADJUDGES as follows:

          1. The R&R [ECF No. 9] is ADOPTED, and the Amended Complaint [ECF No. 8] is

             DISMISSED without prejudice.




  5
    See, e.g., Quinlan v. Pers. Transp. Servs. Co., 329 F. App’x 246, 249–50 (11th Cir. 2009) (“[W]e
  never have stated that a district court sua sponte must allow a plaintiff an opportunity to amend
  where it dismisses a complaint without prejudice.”); Smith, 318 F. App’x at 729 (rejecting pro se
  prisoner’s argument that he should have been given leave to amend, because “he had notice that
  the district court would likely dismiss [his claims] without prejudice . . . when the magistrate judge
  recommended precisely that, [yet] he did not attempt to amend his complaint”); Am. United Life
  Ins. Co. v. Martinez, 480 F.3d 1043, 1057 (11th Cir. 2007) (“[T]he court dismissed this particular
  claim without prejudice . . . thereby neutralizing one of our concerns regarding sua sponte
  dismissals.”).
                                                    7
Case 9:19-cv-81538-RKA Document 12 Entered on FLSD Docket 04/30/2020 Page 8 of 8



        2. The Clerk of Court is directed to CLOSE this case. All deadlines and hearings are

            TERMINATED, and any pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Fort Lauderdale, Florida this 30th day of April 2020.




                                                    _________________________________
                                                    ROY K. ALTMAN
                                                    UNITED STATES DISTRICT JUDGE



  cc:
  Bradley Dorman, pro se
  Counsel of record




                                             8
